Appeal by employer and carrier from a decision of the Workmen’s Compensation Board which found claimant’s total disability due to an occupational disease and not a dust disease, and discharged the Special Disability Fund under subdivision 8 of section 15, from liability. The board has determined that claimant’s total disability is the result of an occupational disease under section 3 (subd. 2, par. 29) of the Workmen’s Compensation Law, and hence the carrier is not entitled to reimbursement from the Special Fund. Appellants contend that claimant’s disability should be classified as a dust disease under paragraph 28, in which event they would be entitled to reimbursement. The classification of the disability is -the only issue. During his last years of employment for the employer claimant worked in connection with cement and was exposed to dust and sand. He was suffering from an underlying respiratory defect and the dust conditions aggravated the respiratory difficulty to the point of disablement. However, the dust exposure did not cause the disease, and there is no evidence that claimant is suffering from any disease of the pneumoconiosis classification. In fact, all of the evidence is to the contrary. He is disabled from bronchitis and emphysema. It is the nature of the disease resulting in disability and the cause of the disease which is controlling (Matter of Lawton v. Port of New Yorlc Auth., 276 App. Div. 81.) Mere exposure to dust without proof that the exposure was the cause of the disease, as was the case in Matter of Withers v. du Pont de Nemours & Go., (266 App. Div. 928), or that the disability is due to a disease of the pneumoconiosis classification, does not require the board to determine that the disability is due to a dust disease. The evidence supports the findings of the board. Decision unanimously affirmed, with costs to respondent Disability Fund against appellants. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.